     1:17-cv-02930-TLW         Date Filed 11/26/19    Entry Number 61     Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF SOUTH CAROLINA


 LaKrystal Coats, as Personal               )        C/A #: 1:17-cv-02930-TLW-SVH
 Representative of the Estate of Demetric   )
 Cowan,                                     )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )
                                            )          RULE 59(e) MOTION BY
 Ray Pope, in his individual capacity;      )          DEFENDANT OSBORNE
 FNU Nichols, in his individual capacity; )
 FNU Cardarelli, in his individual          )
 capacity; FNU White, in his individual     )
 capacity; Gerald Brooks, in his official   )
 capacity as Chief of Police of the City of )
 Greenwood; Sidney Montgomery, in his )
 individual capacity; Roy Murray, in his    )
 individual capacity; Pamela Osborne, in )
 her individual capacity; Tony Davis, in    )
 his official capacity as Sheriff of        )
 Greenwood County,                          )
                                            )
       Defendants.                          )
 _________________________________ )

       YOU WILL PLEASE TAKE NOTICE that the undersigned attorney for the Defendant

Pamela Osborne, will move before the United States District Court Judge for the District of

South Carolina, for an Order pursuant to Rule 59(e), Fed.R.Civ.P., altering or amending its

Order dated October 30, 2019, ECF No. 57, in the following particulars and on the following

grounds:

       1.     Defendant Osborne asks the Court to reconsider and amend its ruling permitting

the Fourteenth Amendment claim for deliberate indifference to serious medical needs to go

forward against her when the Plaintiff has no evidence that any act or omission on her part




                                                1
      1:17-cv-02930-TLW        Date Filed 11/26/19     Entry Number 61       Page 2 of 3




caused or contributed to the decedent's death. This motion seeks an amended ruling on that issue

that grants summary judgment in her favor on the wrongful death aspect of that claim.

       2.      Defendant Osborne asks the Court to reconsider and amend its ruling permitting

the Fourteenth Amendment claim for deliberate indifference to serious medical needs to go

forward against her when the Plaintiff has no evidence that any act or omission on her part

caused or contributed to the decedent's conscious pain and suffering. This motion seeks an

amended ruling on that issue that grants summary judgment in her favor on the survival aspect of

that claim.

       3.      Defendant Osborne asks the Court to reconsider and amend its ruling permitting

the Fourteenth Amendment claim for deliberate indifference to serious medical needs to go

forward against her when there is no evidence that she personally violated the decedent's

constitutional rights. This motion seeks an amended ruling that grants summary judgment in her

favor on that claim.

       4.      Defendant Osborne asks the Court to reconsider and amend its ruling permitting

the Fourteenth Amendment claim for deliberate indifference to serious medical needs to go

forward against her when she acted in a manner that was objectively reasonable with respect to

the decedent and did not violate any clearly established constitutional right. This motion seeks

an amended ruling on that issue that grants summary judgment in her favor based upon her

qualified immunity.

       The grounds for this motion are more fully set out in a memorandum of authority filed

with the motion.




                                               2
      1:17-cv-02930-TLW        Date Filed 11/26/19      Entry Number 61        Page 3 of 3




       This motion is based upon the pleadings, the memorandum in support of the motion,

federal and state case law and statutes, the record before the Court and such other matters as may

be properly presented to the Court.

       The undersigned did not consult with opposing counsel prior to filing this motion because

it is exempt under Local Civil Rule 7.02, DSC, as it requests an amendment of an Order issued in

response to a motion for summary judgment. Further, the parties have briefed the issues

extensively and consultation would be of no benefit.


                                             By: s/ David L. Morrison__________
                                                David L. Morrison (Fed. #3581)
                                                7453 Irmo Drive, Suite B
                                                Columbia, South Carolina 29212
                                                Phone: (803) 661-6285
                                                Fax:    (803) 661-6289
                                                E-mail: david@dmorrison-law.com
                                                Attorneys for Defendant Osborne




Columbia, South Carolina

November 26, 2019




                                                3
